Citation Nr: 1504135	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  07-27 967	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for posttraumatic stress disorder (PTSD).  

2.  Entitlement to service connection for PTSD.  

3.  Entitlement to service connection for an acquired psychiatric disability other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse
ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  The RO is the Agency of Original Jurisdiction (AOJ).  

In September 2011 and August 2012, the Board remanded the claim to the AOJ for additional development and adjudicative action.  In a March 2013 decision, the Board denied this appeal as to a psychiatric disorder other than PTSD.  

The Veteran appealed the Board's decision to the U.S. Court of Appeals for Veteran's Claims (Court).  In an April 2014 decision, the Court vacated the Board's March 2013 decision and remanded the case to the Board for additional development consistent with the Court's decision.  

The issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.  


FINDINGS OF FACT

1.  The Board denied service connection for PTSD in a decision stamped on its face with a date of mailing in December 2006.  

2.  Evidence has been added to the record since the December 2006 Board decision; this evidence was not previously before agency decision makers, is not redundant or cumulative of evidence previously before agency adjudicators, and relates to an unestablished fact necessary to substantiate a claim of entitlement to service connection for PTSD.  


CONCLUSIONS OF LAW

1.  The December 2006 Board decision that denied service connection for PTSD is final.  

2.  New and material evidence has been added to the record sufficient to reopen a claim of entitlement to service connection for PTSD.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The issue before the Board prior at the time of the now vacated March 2013 Board decision did not include service connection for PTSD.  However, taking a liberal reading of evidence submitted by the Veteran's representative since that decision, the Board concludes that the issue of whether a previously denied claim of entitlement to service connection for PTSD (and therefore the issue of entitlement to service connection if the claim is reopened) is part and parcel to his claim for an acquired psychiatric disorder other than PTSD.  The Board finds that it does have jurisdiction over the PTSD aspects of the claim by way of the appeal perfected as to entitlement to service connection for an acquired psychiatric disorder other than PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In a decision stamped as mailed in December 2006, the Board denied service connection for just "PTSD" (this case was addressed at the Board prior to the Court's decision in Clemons).  That decision was final on the date stamped on its face.  38 U.S.C.A. § 7104 (West 2014); 38 C.F.R. § 20.1100 (2014).  An unestablished fact necessary to substantiate the claim of entitlement to service connection was that there a nexus between the Veteran's PTSD and his active service.  The PTSD aspect of the claim cannot be reopened and considered on the merits unless new and material evidence has been added to the record.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2014).  

New evidence means existing evidence not previously submitted to agency decision makers.  38 C.F.R. § 3.156(a) (2014).  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  

In November 2014, the Veteran's representative submitted a psychological assessment report in which Dr. Romey, a psychologist, opined that the Veteran's PTSD was related to his active service.  She related his PTSD to prolonged harassment during service and a gunshot wound (an accident - not combat) suffered during service.  This evidence was not before the Board in December 2014.  It is new and material evidence.  Hence the claim of entitlement to service connection for PTSD must be reopened.  



ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for PTSD is reopened.  


REMAND

In the April 2014 decision, the Court determined that the VA medical opinions of March 2007 and December 2011 are "inadequate" for rating purposes.  Because no examination report of record was found to be adequate for ratings purposes, the Court remanded the case to the Board to ensure that VA complies with its duty to assist the Veteran.  Additionally, the Board has insufficient medical evidence to decide whether the Veteran is entitled to service connection for PTSD.  

Accordingly, the case is REMANDED for the following action

1.  In November 2014, the Veteran's representative submitted a CD with updated VA treatment records.  Ensure that the records are associated with the claims file in a format other than storage on a CD (i.e., either printed and associated with the paper claims file or associated with the electronic portion of the claims file.)

2.  Then, ensure that the Veteran is scheduled for a VA compensation and pension examination with regard to service connection for PTSD and/or a psychiatric disorder other than PTSD.  The claims file must be reviewed by the examiner in conjunction with the examination.  The Veteran must be examined by an examiner who has not previously examined him.  

The examiner must be aware of the deficiencies in March 2007 and December 2011 examinations so as to avoid further delay in this case by providing a similarly deficient examination.  The Court determined that the March 2007 examination was inadequate because the examiner based his decision, in part, on his assertion that there was no evidence of psychiatric issues during military service.  The Court explained that this was an incorrect factual basis because the Veteran made complaints about psychiatric issues during service.  The Court determined that the December 2011 examination was inadequate because it based much of its rationale on the faulty 2007 report and because, although the examiner noted that the Veteran suffered from chronic sleep impairment and depressed mood, the examiner made no attempt to explain why those symptoms were not related to the frequent trouble sleeping and depression or excessive worry the Veteran complained of in his military separation examination, or the Veteran's symptoms of unhappiness, dizziness, and lack of appetite that he experienced during service.  

To address the Court's concerns, the examiner is asked to accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's PTSD had onset during or was caused by his active service, to include as due to his in-service gunshot wound (an accident - not combat) or due to harassment during service.  A complete rationale must be provided to support any conclusion reached.  Such rationale must include a discussion of the in-service gunshot wound and any harassment reported by the Veteran as having occurred during service, as well as a discussion of the psychological symptoms the Veteran reported during service.  It must also include discussion as to the October 2014 psychological assessment of Dr. Romey.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's acquired psychiatric disorder other than PTSD (i.e, a depressive disorder) had onset during or was caused by his active service, to include as due to his in-service gunshot wound or due to harassment during service.  A complete rationale must be provided to support any conclusion reached.  Such rationale must include a discussion of the in-service gunshot wound and any harassment reported by the Veteran as having occurred during service, as well as a discussion of the psychological symptoms the Veteran reported during service.  It must also include discussion as to the October 2014 psychological assessment of Dr. Romey.  

3.  This is a complex case from the Veterans Court.  The AOJ must ensure that the above development is completed in compliance with the Board's instructions and the April 2014 Court decision.  If the examination report is inadequate, take immediate corrective action.  

4.  Then, readjudicate the issues of entitlement to service connection for PTSD and an acquired psychiatric disorder other than PTSD.  If any benefit sought is not granted, provided the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


